UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
TIMOTHY DANIEL PORTALATIN,

                                Plaintiff,
                                                                    MEMORANDUM & ORDER
                  - against -                                          18-CV-920 (PKC)

COMMISSIONER OF SOCIAL SECURITY,

                                Defendant.
-------------------------------------------------------x

PAMELA K. CHEN, United States District Judge:

         Plaintiff Timothy D. Portalatin, proceeding pro se, 1 brings this action under 42 U.S.C.

§§ 405(g) and 1383(c)(3), seeking judicial review of the decision made by the Commissioner of

the Social Security Administration (“SSA”) denying Plaintiff’s claim for Social Security Disability

Insurance Benefits (“DIB”) under Title II of the Social Security Act.                The Court construes

Plaintiff’s complaint as a motion for judgment on the pleadings 2 that seeks to reverse the

Commissioner’s decision and/or remand for further administrative proceedings. Also before the

Court is the Commissioner’s motion for judgment on the pleadings, which the Court treats as a

cross-motion for judgment on the pleadings.                The Commissioner asks this Court to affirm the

denial of Plaintiff’s claim.       For the following reasons, the Court grants Plaintiff’s motion for




         Because Plaintiff is pro se, the Court construes his submissions liberally and interpret
         1

them to “raise the strongest arguments that they suggest.” Triestman v. Fed. Bureau of Prisons,
470 F.3d 471, 474 (2d Cir. 2006).

         2 Where, as here, a social security claimant challenges his denial of benefits as a pro se
plaintiff, precedent in this Circuit indicates that “even when the plaintiff fails to file a brief, courts
still ought [to] examine the record to determine whether the hearing officer applied the correct
legal standards and reached a decision based on substantial evidence.” Vaughn v. Colvin, 116 F.
Supp. 3d 97, 101–02 (N.D.N.Y. 2015) (quotation and brackets omitted).
                                                           1
judgment on the pleadings and denies the Commissioner’s cross-motion. This case is remanded

for further proceedings consistent with this Memorandum & Order.

                                         BACKGROUND

I.     Procedural History

       On August 7, 2014, Plaintiff filed an application for DIB with the SSA in which he claimed

to suffer from the following impairments since December 13, 2013: post-traumatic stress

syndrome; anxiety; depression; mood swings; flashbacks; inability to concentrate; insomnia;

recurring nightmares waking into cold sweats; irrational fears of being in a train, vehicle, or

elevator; and “heart palpitations [and] rapid heartbeat.” (Administrative Transcript (“Tr.”), Dkt. 6,

at ECF 3 39, 85.) After the SSA determined that Plaintiff was not disabled (id. at ECF 39, 98–103),

Plaintiff requested a hearing and appeared before Administrative Law Judge Ifeoma N. Iwuamadi

(the “ALJ”) on December 1, 2016 (id. at ECF 39, 104–05, 144). On December 29, 2016, the ALJ

ruled that Plaintiff was not disabled and was therefore not entitled to DIB. (Id. at ECF 39–52.)

Thereafter, Plaintiff requested review of the ALJ’s decision and the SSA declined that request on

December 4, 2017. (Id. at ECF 19–23.) This appeal followed. 4 (See generally Compl., Dkt. 1.)

II.    The ALJ Decision

       In evaluating disability claims, the ALJ must adhere to a five-step inquiry. The claima nt

bears the burden of proof in the first four steps of the inquiry; the Commissioner bears the burden

in the final step. Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012). First, the ALJ determines

whether the claimant is currently engaged in “substantial gainful activity.”             20 C.F.R.



       3 “ECF” refers to the “Page ID” number generated by the Court’s CM/ECF docketing
system and not the document’s internal pagination.

       4For the reasons discussed infra, the Court concludes that the Commissioner waived any
argument that the instant appeal before this Court is untimely.
                                                 2
§ 404.1520(a)(4)(i). If the answer is yes, the claimant is not disabled. If the answer is no, the ALJ

proceeds to the second step to determine whether the claimant suffers from a “severe . . .

impairment.” Id. § 404.1520(a)(4)(ii). An impairment is severe when it “significantly limits [the

claimant’s] physical or mental ability to do basic work activities.” Id. § 404.1520(c). If the

impairment is not severe, then the claimant is not disabled. Id. § 404.1520(a)(4)(ii). In this case,

the ALJ found that Plaintiff had not engaged in substantial gainful activity since December 13,

2013 and that Plaintiff suffered from the following severe impairments: asthma, anxiety, “a

depressive disorder,” post-traumatic stress disorder, and “a panic disorder.”        (Tr., Dkt. 6, at

ECF 41.)

       Having determined that Plaintiff satisfied his burden at the first two steps, the ALJ

proceeded to the third step, at which the ALJ considers whether any of the claimant’s impairme nts

meet or equal one of the impairments listed in the Social Security Act’s regulations (the

“Listings”). 20 C.F.R. § 404.1520(a)(4)(iii); see also id. Pt. 404, Supt. P, App. 1. In this case, the

ALJ concluded that none of Plaintiff’s impairments met or medically equaled the severity of any

of the impairments in the Listings. (Tr., Dkt. 6, at ECF 41–43.) Moving on to the fourth step, the

ALJ found that Plaintiff had the residual functional capacity (“RFC”) 5 to perform

       a full range of work at all exertional levels but with the following nonexertio na l
       limitations: He can occasionally climb ramps and stairs. He cannot have
       concentrated exposure to dust, odors, fumes and pulmonary irritants. He can
       perform only simple, routine tasks and make simple work-related decisions with
       only occasional contact with supervisors and coworkers and no contact with the
       public.

(Tr., Dkt. 6, at ECF 43.)




       5  To determine the claimant’s RFC, the ALJ must consider the claimant’s “impairment( s),
and any related symptoms . . . [which] may cause physical and mental limitations that affect what
[the claimant] can do in the work setting.” 20 C.F.R. § 404.1545(a)(1).
                                                  3
       Relying on her RFC finding from step four, the ALJ determined that Plaintiff was unable

to perform any of his past relevant work as a forklift operator or data entry clerk. (Id. at ECF 50.)

The ALJ then proceeded to step five. At step five, the ALJ must determine whether the claima nt—

given his RFC, age, education, and work experience—has the capacity to perform other substantia l

gainful work in the national economy. 20 C.F.R. § 404.1520(a)(4)(v). In this case, the ALJ found

that “[c]onsidering [Plaintiff’s] age, education, work experience, and residual functional capacity,”

there were jobs that existed “in significant numbers in the national [e]conomy” that Plaintiff could

perform, namely: (1) “[l]aborer-stores,” of which there are 275,000 such jobs in the national

economy; (2) “sweeper/cleaner,” of which there are 450,000 such jobs in the national economy;

and (3) “car cleaner,” of which there are 200,400 such jobs in the national economy. (Tr., Dkt. 6,

at ECF 50–51.)

                                   STANDARD OF REVIEW

       Unsuccessful claimants for disability benefits under the Social Security Act may bring an

action in federal district court seeking judicial review of the Commissioner’s denial of their

benefits. 42 U.S.C. § 405(g). In reviewing a final decision of the Commissioner, the Court’s role

is “limited to determining whether the SSA’s conclusions were supported by substantial evidence

in the record and were based on a correct legal standard.” Talavera, 697 F.3d at 151 (quotation

omitted). “Substantial evidence is more than a mere scintilla. It means such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Selian v. Astrue, 708 F.3d

409, 417 (2d Cir. 2013) (quotations and brackets omitted).            In determining whether the

Commissioner’s findings were based upon substantial evidence, “the reviewing court is required

to examine the entire record, including contradictory evidence and evidence from which

conflicting inferences can be drawn.” Id. (quotation omitted). However, the Court “defer[s] to the


                                                 4
Commissioner’s resolution of conflicting evidence.” Cage v. Comm’r of Soc. Sec., 692 F.3d 118,

122 (2d Cir. 2012). If there is substantial evidence in the record to support the Commissione r’s

findings as to any fact, those findings are conclusive and must be upheld. 42 U.S.C. § 405(g).

                                         DISCUSSION

I.     Statute of Limitations

       “The Commissioner’s determination” that Plaintiff was not entitled to DIB “became final

when the Appeals Council” of the SSA denied Plaintiff’s “request for review of the ALJ’s

decision” on December 4, 2017. Roda v. Apfel, No. 99-CV-9536 (DAB), 2001 WL 58014, at *2

(S.D.N.Y. Jan. 24, 2001); see Lamorey v. Barnhart, 158 F. App’x 361, 362 (2d Cir. 2006)

(summary order) (noting that “the Commissioner’s decision bec[omes] final upon denial of review

by the [SSA] Appeals Council”). Section 405(g) provides that,

       [a]ny individual, after any final decision of the Commissioner of Social Security
       made after a hearing to which he was a party . . . may obtain a review of such
       decision by a civil action commenced within sixty days after the mailing to him of
       notice of such decision or within such further time as the Commissioner of Social
       Security may allow.

42 U.S.C. § 405(g).    “Under the applicable regulations, the mailing of the final decision is

presumed received five days after it is dated unless the claimant makes a reasonable showing to

the contrary.” Kesoglides v. Comm’r of Soc. Sec., No. 13-CV-4724 (PKC), 2015 WL 1439862, at

*3 (E.D.N.Y. Mar. 27, 2015) (citing 20 C.F.R. §§ 404.981, 422.210(c)). Applying this standard,

the Court determines that Plaintiff received the Commissioner’s final decision on December 9,

2017—five days after December 4, 2017—and notes that 60 days after December 9, 2017 is

February 7, 2018. Plaintiff commenced the instant action on February 8, 2018—one day late. (See

Complaint, Dkt. 1, at ECF 3 (pro se complaint dated February 8, 2018).)




                                                5
       Because “the 60-day limitations period is waivable by the parties” and the Commissio ner

“has not raised a timeliness issue” in its submissions before this Court, “the limitations period is

deemed to have been waived.” Talavera v. Astrue, No. 08-CV-4650 (ARR), 2010 WL 3325408,

at *3 n.2 (E.D.N.Y. Aug. 19, 2010) (citing Weinberger v. Salfi, 422 U.S. 749, 763–64 (1975)); see

also Janas v. Barnart, 451 F. Supp. 2d 483, 486 n.2 (W.D.N.Y. 2006) (“[T]he 60-day limitatio ns

period is waivable by the parties.”); Ryan v. Burwell, No. 14-CV-269 (GWC), 2016 WL 158527,

at *3 (D. Vt. Jan. 13, 2016) (“It is true that the [Commissioner] may waive § 405(g)’s 60-day

requirement.” (citing City of New York v. Heckler, 742 F.2d 729, 736 (2d Cir. 1984))).

       Accordingly, the Court proceeds to the merits of the parties’ cross-motions.

II.    Merits

       Plaintiff argues that the ALJ failed to adequately consider the medical opinions provided

by various mental health professionals that indicated that Plaintiff suffered from debilitating and

severe psychiatric impairments. (See Plaintiff’s Brief, Dkt. 17, at ECF 504 (“At every step the

Social Security Administration has unfairly weighed the evidence of my case, while psychiatr ists

have explicitly noted my psychiatric conditions, I have been clear that I have ‘relatively’ good

days and bad days, good weeks and bad weeks, good moments and bad moments.”), ECF 510

(“My psychiatric disability is well documented, neither my intelligence nor ability to make use of

logic was []ever in question, it is my psychiatric state that suffers. Psychiatrists, Psychologists,

Counselors, [and] Medical Doctors have documented my condition . . . .”). The Court agrees and

concludes that remand on this basis is warranted.

       A.       The ALJ Failed to Properly Apply the Treating Physician Rule

       The information in the record with respect to Plaintiff’s treating psychiatrist—Dr. Dora

Zaretsky—is as follows.     From October 2014 through November 2016, Dr. Zaretsky treated


                                                 6
Plaintiff.   (Tr., Dkt. 6, at ECF 45–46.) On January 4, 2016, Dr. Zaretsky completed a mental

impairment questionnaire in which she noted that Plaintiff (1) suffered from “intrusive recollectio n

of a traumatic event,” anxiety, and panic attacks; (2) was moderately impaired in his ability to set

realistic goals and make plans independently; (3) was moderately to markedly impaired in his

ability to carry out detailed instructions; and (4) was markedly impaired in his ability to travel to

unfamiliar places and use public transportation. (Id. at ECF 392–93.) The ALJ gave Dr. Zaretsky’s

opinion “some weight” and noted that her statement that Plaintiff’s limitations had been present

since December 13, 2013 (id. at ECF 394) could not be corroborated because “Dr. Zaretsky had

no treatment relationship with [Plaintiff] until October 2014.” (Id. at ECF 49.)

         The Court concludes that the ALJ’s decision to give only “some weight” to Dr. Zaretsky’s

January 2016 medical opinion was not supported by substantial evidence. “With respect to the

nature and severity of a claimant’s impairments, the SSA recognizes a treating physician rule of

deference to the views of the physician who has engaged in the primary treatment of the claimant. ” 6

Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008) (quotations, brackets, and citations omitted).

As the Second Circuit has explained:

         An ALJ who refuses to accord controlling weight to the medical opinion of a
         treating physician must consider various factors to determine how much weight to
         give to the opinion. Among those factors are: (i) the frequency of examination and
         the length, nature and extent of the treatment relationship; (ii) the evidence in
         support of the treating physician’s opinion; (iii) the consistency of the opinion with
         the record as a whole; (iv) whether the opinion is from a specialist; and (v) other
         factors brought to the [SSA’s] attention that tend to support or contradict the
         opinion. The regulations also specify that the Commissioner will always give good
         reasons in her notice of determination or decision for the weight she gives
         claimant’s treating source’s opinion.


         6Although “[t]he current version of the [Social Security Act]’s regulations eliminates the
treating physician rule,” the rule nevertheless applies to Plaintiff’s claim, which was initially filed
on April 7, 2014, as the current regulations only “apply to cases filed on or after March 27, 2017.”
Burkard v. Comm’r of Soc. Sec., No. 17-CV-290 (EAW), 2018 WL 3630120, at *3 n.2 (W.D.N.Y.
July 31, 2018); 20 C.F.R. § 404.1520(c).
                                                   7
Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (citations and quotations omitted).

       The Court concludes that remand is required to allow the ALJ to specifically identify and

consider the aforementioned factors as they relate to Dr. Zaretsky’s medical opinion. To the extent

the ALJ is unable to engage in an analysis under the five factors on the record before her, she must

affirmatively consult with Dr. Zaretsky in order to develop a record that enables her to do so. As

courts in this Circuit have held, “the ALJ must make every reasonable effort to help an applicant

get medical reports from his medical sources” and “must seek additional evidence or clarifica tio n

when the report from the claimant’s medical source contains a conflict or ambiguity that must be

resolved, the report does not contain all the necessary information, or does not appear to be based

on medically acceptable clinical and laboratory diagnostic techniques.” Calzada v. Astrue, 753 F.

Supp. 2d 250, 269 (S.D.N.Y. 2010) (quotations and brackets omitted); see also 20 C.F.R.

§ 416.927(d)(2).

       To the extent the ALJ found that Dr. Zaretsky’s opinion lacked a sufficient basis because

she determined that Plaintiff’s symptoms began in December 2013—nine months before Dr.

Zaretsky’s treatment of Plaintiff began—the ALJ’s analysis was incomplete.            Once the ALJ

concluded that Dr. Zaretsky’s medical reports contained a deficiency, she was obligated to “seek

clarification and additional information from [Dr. Zaretsky] to fill any clear gaps before dismiss ing

[her] opinion.” Calzada, 753 F. Supp. 2d at 269. In other words, if the ALJ wanted to disregard

Dr. Zaretsky’s medical opinion, she needed to first ask her to clarify the perceived deficiencies in

her medical opinion. 7



       7 Moreover, for the reasons discussed infra, the Court observes that Dr. Zaretsky’s medical
opinion appears consistent with the other medical opinions provided by mental health
professionals, which suggests that Dr. Zaretsky’s opinion was entitled to more weight than the
ALJ gave it. See Nusraty v. Colvin, 213 F. Supp. 3d 425, 439 (E.D.N.Y. 2016) (finding that “the
                                                  8
       B.      The ALJ Substituted Her Own Opinion for That of a Medical Expert

       The Court finds that the ALJ improperly substituted her own medical opinion for that of a

medical expert when she elevated the opinion of Dr. John Fkiaras, a state agency medical

consultant, over the opinions of Drs. Johari Massey, a psychologist, and Pavlos Kymissis, a

psychiatrist—both of which the ALJ rejected—in assessing Plaintiff’s mental health impairme nts.

As discussed, supra, the ALJ concluded that Plaintiff suffered from five severe impairments— fo ur

of which related to Plaintiff’s mental, as opposed to physical, health. (See Tr., Dkt. 6, at ECF 41

(concluding that Plaintiff suffers from asthma, anxiety, “a depressive disorder,” post-traumatic

stress disorder, and “a panic disorder”).) However, with respect to non-treating medical providers

who examined Plaintiff, the ALJ stated at the hearing that she (1) gave “considerable weight” to

the medical opinion provided by Dr. Fkiaras (Tr., Dkt. 6, at ECF 49), a physician who did not

meaningfully assess Plaintiff’s mental health; and (2) gave “no weight” to the medical opinions

provided by Drs. Massey and Kymissis, who both assessed Plaintiff’s functionality with respect to

his mental impairments (id.). Accordingly, remand is appropriate.

               1.      Dr. Fkiaras

       The ALJ’s evaluation of the medical opinion provided by Dr. Fkiaras—the only physicia n

whose opinion the ALJ accorded “considerable weight”—consisted of the following:

       On October 21, 2014, the claimant was examined by Dr. J. Fkiar[a]s, a state agency
       medical consultant (Exhibit 6F). On physical examination, the claimant’s gait was
       normal. The skin, head, ears, eyes, nose and throat were normal. The lungs were
       clear and heart had regular rate and rhythm. The spine and joints had full and pain
       free ranges of motion. No neurological deficits were found. Grip strength was full.
       The diagnostic impression was a history of atrial septal defect, surgically repaired;
       asthma, diet-controlled diabetes, and hypertension. Dr. Fkiar[a]s opined that the
       claimant should avoid smoke, dust and other known respiratory irritants. . . . The


ALJ’s conclusion that [the treating physician’s] opinion [was] inconsistent with his own notes and
with the medical record [was] not supported by substantial evidence because the ALJ failed to
consider the evidence in the record that [was] consistent with [the treating physician’s opinion] ”).
                                                 9
       opinion of Dr. Fkiar[a]s at Exhibit 6F is consistent with the treatment evidence
       (see Exhibit 9F). Therefore, it is given considerable weight.

(Tr., Dkt. 6, at ECF 45, 49 (emphasis added).) Exhibit 9F—which the ALJ interpreted as being

consistent with Dr. Fkiaras’ medical opinion—consists of an assessment completed by Dr. Haifan

Chen, Plaintiff’s primary care doctor. (Id. at ECF 348–60.) 8

       Although it was consistent with Dr. Fkiaras’ medical opinion, Dr. Chen’s assessment also

acknowledged Plaintiff’s anxiety. (See id. at ECF 352 (“[Plaintiff] has anxiety, on Ativan and is

going to see psychiatrist.   [Plaintiff] lives on Staten Island and comes to [F]lushing to visit his

girlfriend and needs Ativan for couple days.”). In contrast, Dr. Fkiaras’ examination of Plaintiff

made no reference to Plaintiff’s anxiety, depressive disorder, post-traumatic stress disorder, or

panic disorder. (See id. at ECF 334–37.) Therefore, the Court concludes that the ALJ did not have

sufficient evidence about Dr. Fkiaras’ assessment of Plaintiff’s mental impairments to accord it

considerable weight.    Because Dr. Fkiaras’ assessment of Plaintiff “centered exclusively” on

Plaintiff’s physical impairments and “made no assessment of Plaintiff’s work-related limitatio ns ”

with respect to his mental impairments, remand is required. Whittier v. Comm’r of Soc. Sec.,

No. 18-CV-4142 (PKC), 2019 WL 3451734, at *5 (E.D.N.Y. July 31, 2019).

               2.      Dr. Massey

       In October 2014, Dr. Massey, a psychologist, evaluated Plaintiff and concluded that

although Plaintiff was “able to follow and understand simple directions,” his “ability to mainta in

a regular schedule appear[ed] to be mild to moderately impaired” and that his “abilities to relate

adequately with others and appropriately deal with stress appear[ed] to be moderately to markedly

impaired.” (Tr., Dkt. 6, at ECF 331.) The ALJ determined that Dr. Massey’s opinion was entitled



       8This assessment identifies several “[d]ate[s] of [s]ervice,” ranging from October 30, 2013
through November 18, 2014. (Id.)
                                                 10
to “no weight since it [was] not consistent with the overall evidentiary record.” (Id. at ECF 49.)

The ALJ elaborated that “Dr. Massey’s description of the claimant notwithstanding, he regularly

goes to treatment sessions, typically using public transportation to do so, and he engages in a broad

range of living activities.” (Id.)

        The Court finds that the ALJ improperly concluded that Dr. Massey’s opinion was entitled

to no weight because it was at odds with the fact that Plaintiff “regularly goes to treatment sessions,

typically using public transportation to do so, and he engages in a broad range of living activities. ”

(Id. at ECF 49.) It was not within the ALJ’s purview to determine that Plaintiff’s ability to travel

to his treatment sessions and/or engage in other “living activities” somehow negated Dr. Massey’s

evaluation of Plaintiff’s medical impairments.     See Indelicato v. Colvin, No. 13-CV-4553 (JG),

2014 WL 674395, at *3 (E.D.N.Y. Feb. 21, 2014) (noting that “an ALJ is not a doctor, and

therefore is not equipped to make medical judgments”); Beckers v. Colvin, 38 F. Supp. 3d 362,

374–75 (W.D.N.Y. 2014) (“It is not proper for the ALJ to simply pick and choose from the

transcript only such evidence that supports his determination. Nor is it appropriate for an ALJ to

substitute his own opinion for the findings of medical sources on the record.” (quotation and

citation omitted)).

                3.      Dr. Kymissis

        During October and November of 2016, Dr. Kymissis, a psychiatrist, evaluated Plaintiff

multiple times and summarized his findings as follows:

        In conclusion, [Plaintiff] has been a sensitive person all his life. He has a history
        of [being] abused by his father. He also has a history of anxiety and panic attacks,
        and he has not been able to keep a job. After [a car accident on] September 16,
        2012 his condition became much worse. He became depressed, he has frequent
        nightmares and he has not been able to drive. Due to his current symptomatolo gy,
        he is not able to perform any kind of work at the present time.




                                                  11
(Tr., Dkt. 6, at ECF 417.) The ALJ gave Dr. Kymissis’ opinion no weight. (Id. at ECF 49.) She

explained that “[i]t is not clear that there has been a treatment relationship between [Plaintiff] and

Dr. Kymissis,” because even “[t]hough [Dr. Kymissis] assert[ed] that” a treating relations hip

began on “October 31, 2016, there [was] no corroboration of this assertion.” (Id.) The ALJ went

on to reason that Dr. Kymissis “provided no objective medical evidence to support his statements”

and that “his opinion [was] not consistent with the opinion provided by Dr. Zaretsky, who [] had

a long-standing treatment relationship with [Plaintiff] and who ha[d] opined that [Plaintiff] [could]

function at a reasonably high level.” (Id.)

        The Court finds that remand is required to enable the ALJ to properly assess Dr. Kymiss is’

medical opinion. Given the ALJ’s determination that “[i]t [was] not clear that there has been a

treatment relationship between [Plaintiff] and Dr. Kymissis” (id.), she had an obligation to develop

the record to determine whether or not Dr. Kymissis was Plaintiff’s treating physician. In deciding

whether a doctor was a social security claimant’s treating physician during the relevant time

period, “the ALJ has ‘an affirmative obligation to develop the administrative record.’” Vogel v.

Colvin, No. 12-CV-3111 (FB), 2013 WL 5566108, at *4 (E.D.N.Y. Oct. 9, 2013) (quoting Melville

v. Apfel, 198 F.3d 45, 51 (2d Cir. 1999)). To the extent the administrative record did not clarify

whether or not Dr. Kymissis was Plaintiff’s treating physician, the ALJ was required to “seek

additional evidence or clarification” in the face of a record that “[did] not contain all the necessary

information.” Calzada, 753 F. Supp. 2d at 269 (quotation omitted); Avila v. Astrue, 933 F. Supp.

2d 640, 653 (S.D.N.Y. 2013) (“[T]he ALJ could not reasonably have relied on the absence of

treatment notes because the ALJ himself had the affirmative duty to seek any medical records to

complete the file.”).




                                                  12
       Under these circumstances, it is “appropriate for this Court to remand this case to the ALJ

to make an explicit and supported determination as to whether Dr. [Kymissis] was Plaintiff’s

treating physician[,]” and, if so, what weight, if any, his opinion deserved. Brathwaite v. Barnhart,

No. 04-CV-2850 (GBD) (DF), 2007 WL 5322447, at *12 (S.D.N.Y. Dec. 20, 2007); see id. at

*11–12 (remanding for further proceedings where “the question of whether [a physician] should

have been considered a ‘treating physician,’ whose opinion should be accorded ‘controlling’ or at

least significant weight,” was unresolved in the administrative transcript). If, after soliciting the

necessary information from Dr. Kymissis on remand, the ALJ determines that his opinion is still

entitled to no weight, she must adduce evidence from a medical professional to support that

conclusion. See Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015) (“The ALJ is not permitted to

substitute [her] own expertise or view of the medical proof for the treating physician’s opinion or

for any competent medical opinion.”).

                                         CONCLUSION

       For the reasons set forth above, the Court grants Plaintiff’s motion for judgment on the

pleadings and denies the Commissioner’s cross-motion.              The Commissioner’s decision is

remanded for further consideration consistent with this Memorandum & Order. The Clerk of Court

is respectfully requested to enter judgment and close this case.

                                                      SO ORDERED.


                                                      /s/ Pamela K. Chen
                                                      Pamela K. Chen
                                                      United States District Judge
Dated: September 25, 2019
       Brooklyn, New York




                                                 13
